Detailed Action
Notice re prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/24/2022 has been entered.
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 05/12/2022. The Applicant has amended claims 1, 11 and 19-20. Claims 1-20 are presently pending and are presented for examination. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 05/12/2022 have been fully considered and are addressed as follows:
Claim Objections:
	Applicant’s amendment to the claims filed 05/12/2022 have overcome the Claim Objections previously set forth. 
Claim Rejections under 35 U.S.C. 101:
Applicant’s arguments, see Arguments/Remarks, filed 05/12/2022, with regard to the rejections of claim 1 under 35 USC 101 have been fully considered but they are not persuasive. 
 	Regarding Applicant’s argument that “amended claim 1 recites additional elements beyond any judicial exception”, the Examiner respectfully disagrees.
	As discussed below in Claim Rejections - 35 USC § 101, the steps of “analyzing…” “determining…” and “determining” constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.
Regarding the additional limitations of “obtaining...,” the limitations are insignificant extra-solution activities that merely use a computer to perform the process. In particular, the obtaining step is recited at a high level of generality (i.e. as a general means of gathering data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Regarding the additional limitations of “generating a machine learning model” and “using the machine learning model”, the examiner submits that these limitations are additional elements merely using a computer to implement an abstract idea or generally linking use of a judicial exception to a particular technological environment or field of use which do not integrate a judicial exception into a “practical application.” Therefore, the claim does not recites additional elements beyond any judicial exception (detailed analysis in Claim Rejections - 35 USC § 101, step 2A). 
Regarding the Applicant’s argument that amended 1 recites significantly more than a judicial exception, the Examiner respectfully disagrees. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of generating a machine learning model and using a machine learning model amounts to nothing more than merely instructions to apply an exception. By reciting “generating/using a machine learning model”, the claims recite only the idea of a solution or outcome, but fails to recite details of how a solution to a problem is accomplished, i.e. how a machine learning model is generated, trained and used. Further, by reciting “generating/using a machine learning model”, the claims invoke computers or other machinery merely as a tool to perform an existing process (see MPEP 2106.05(f)).  Generally claiming an idea or invoking a computer/other machinery as a tool to perform existing process cannot provide an inventive concept. And as discussed above, the additional limitations of “obtaining...,” the examiner submits that these limitations are insignificant extra-solution activities. Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  The additional limitations of “obtaining...,” are well-understood, routine, and conventional activities because the background recites that the processor is conventional computer processor, and the specification does not provide any indication that the processor is anything other than a conventional computer (detailed analysis see Claim Rejections - 35 USC § 101, Step 2B). 
Accordingly, claim 1 is rejected under 35 U.S.C. § 101 because it is directed to an abstract idea without significantly more.
Independent claims 11 and 19 recite similar languages as claim 1 and are rejected for similar reasons above.
Dependent claims 2-4, 10, 12-18 and 20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-4 and 10-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Note: The Examiner suggests the Applicant to amend the claims to recite more on how a machine model is generated, trained and used, instead of just reciting a general “machine learning model” at high level to perform an existing process.
Applicant’s amendment to the claim 19 filed 05/12/2022 have overcome the 35 U.S.C. 101 rejections for “computer program product” does not fall into any of the four statutory classes previously set forth.
Note: The Examiner has withdrawn the 35 U.S.C. 101 rejections for “computer program product” does not fall into any of the four statutory categories because the amended claim 19 recites “computer program product device” comprising a computer-readable storage medium, and para 0121 of the Specification recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves…” 
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s amendment to the claims filed 05/12/2022 have overcome the 35 U.S.C. 103 rejections previously set forth.
Claim Objections
Claims 1, 3-7, 10-11, 13-16 and 18-20 are objected to because of the following informalities:
Claim 1, the 2nd, 3rd and 5th limitations recite “the planned transport event” which should be “the planned product transport event”;
Claim 1, the 3rd limitation, “analyzing, …and predicting using the machine learning model the energy usage of…” should be “analyzing, …and predicting, using the machine learning model, the energy usage of…”; 
Claim 1, the 4th limitation, “a physical size…” should read --the physical size--, “a transport container” should read --the transport container--;
Claim 1, the 5th limitation, “energy source size” should read --physical size--;
Claim 1, the 5th limitation, “the container” should read --the transport container--;
Claim 3, “the energy source size and type” should read --the physical size and type of the energy source--; “the transport event” should read --the planned product transport event--; “the transport vehicle energy source” should read --the associated transport vehicle energy source--;
Claim 4, “the transparent route” should read --the transport route--;
Claim 5, “the container” should read --the transport container--; “the transport event” should read --the planned product transport event--;
Claim 6, the transport event” should read --the planned product transport event--;
Claim 7, “the battery type” should read --the determined battery type--;
Claim 10, “the planned transport event” should read --the planned product transport event--;
Claim 11 recite similar language as claim 1 and is objected for similar reasons above;
Claim 13 recite similar language as claim 3 and is objected for similar reasons above;
Claim 14 recite similar language as claim 4 and is objected for similar reasons above;
Claim 15, “the transport event” should read --the planned product transport event--;
Claim 16 recite similar language as claim 6 and is objected for similar reasons above;
Claim 18, “the planned transport event” should read --the planned product transport event--; “the transport event” should read --the planned product transport event--;
Claim 19 recite similar language as claim 1 and is objected for similar reasons above;
Claim 20 recite similar language as claim 18 and is objected for similar reasons above;
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
101 Analysis – Step 1
Claim 1 is directed to a method of facilitating product transport (i.e., a process).  Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites: 
A method of facilitating product transport, comprising:
generating a machine learning model to predict energy usage of a transport vehicle…
obtaining, by one or more processors, data related to the planned transport event, 
analyzing, by one or more processor, the data and predicting using the machine learning model the energy usage…, 
determining, by one or more processor, using the machine learning model, and based at least on … and 
determining, by one or more processor, whether the transport vehicle is to proceed…
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “analyzing...” and “determining…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method of facilitating product transport, comprising:
generating a machine learning model to predict energy usage of a transport vehicle…
obtaining, by one or more processors, data related to the planned transport event, 
analyzing, by one or more processor, the data and predicting using the machine learning model the energy usage…, 
determining, by one or more processor, using the machine learning model, and based at least on … and 
determining, by one or more processor, whether the transport vehicle is to proceed…
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “obtaining...,” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer to perform the process.  In particular, the obtaining step is recited at a high level of generality (i.e. as a general means of gathering data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  
Regarding the additional limitations of “generating a machine learning model” and “using the machine learning model”, the examiner submits that the “generating/using a machine learning model” are recited at a high level and these limitations are additional elements merely using a computer to implement an abstract idea or generally linking use of a judicial exception to a particular technological environment or field of use which do not integrate a judicial exception into a “practical application.”
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of generating a machine learning model and using a machine learning model amounts to nothing more than merely instructions to apply an exception. By reciting “generating/using a machine learning model”, the claims recite only the idea of a solution or outcome, but fails to recite details of how a solution to a problem is accomplished, i.e. how a machine learning model is generated, trained and used. Further, by reciting “generating/using a machine learning model”, the claims invoke computers or other machinery merely as a tool to perform an existing process (see MPEP 2106.05(f)).  Generally claiming an idea or invoking a computer/other machinery as a tool to perform existing process cannot provide an inventive concept.  
And as discussed above, the additional limitations of “obtaining...,” the examiner submits that these limitations are insignificant extra-solution activities. 
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  The additional limitations of “obtaining...,” are well-understood, routine, and conventional activities because the background recites that the processor is conventional computer processor, and the specification does not provide any indication that the processor is anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.  Hence, the claim is not patent eligible. 
Accordingly, claim 1 is rejected under 35 U.S.C. § 101 because it is directed to an abstract idea without significantly more.
As per Claims 2-4 and 10.
Claims 2-4 and 10 depend upon claim 1, but fail to cure the deficiencies of claim 1 because these claims merely add to the abstract idea of claim 1 without adding significantly more to the abstract idea.  
Claim 2 adds to the abstract idea by further limiting the term integrated energy source recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 3 adds to the abstract idea by further limiting the limitation determining, by one or more processor, the energy source size and type recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 4 adds to the abstract idea by controlling use of energy which is a process of data transmission and is considered as an insignificant extra-solution activity. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 10 adds to the abstract idea by controlling use of energy which is a process of data transmission and is considered as an insignificant extra-solution activity. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Accordingly, claims 2-4 and 10 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.
 As per Claim 11.
	Claim 11, an apparatus claim (a system), includes limitations analogous to claim 1 a process claim (a method), but adds a memory and instructions. These generically recited computer elements do not add significantly more to the abstract idea because, they merely amount to implementing the abstract idea on a computer.
Accordingly, 11 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claims 12-18.
	Claims 12-18 depend upon claim 11, but fail to cure the deficiencies of claim 11 because these claims merely add to the abstract idea of claim 11 without adding significantly more to the abstract idea.  
Claim 12 adds to the abstract idea by further limiting the term integrated energy source recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 13 adds to the abstract idea by further limiting the limitation determining, by one or more processor, the energy source size and type recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 14 adds to the abstract idea by controlling use of energy which is a process of data transmission and is considered as an insignificant extra-solution activity. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 15 adds the abstract idea of confirming that the battery integrated in the transport container is in a charged state. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 16 adds the abstract idea of determining a battery type… The obtaining steps are general data gathering and is considered as insignificant extra-solution activity. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 17 adds the abstract idea of evaluating the battery data… The obtaining steps are general data gathering and is considered as insignificant extra-solution activity. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 18 adds to the abstract idea by controlling an order of delivery which is a process of data transmission and is considered as an insignificant extra-solution activity. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Accordingly, claims 12-18 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.
As per claims 19-20.
Claim 19, an apparatus claim (a device), includes limitations analogous to claim 1 a process claim (a method), but adds a computer readable storage medium and code. These generically recited computer elements do not add significantly more to the abstract idea because, they merely amount to implementing the abstract idea on a computer.
Accordingly, claim 19 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
Claim 20 adds to the abstract idea by controlling use of energy which is a process of data transmission and is considered as an insignificant extra-solution activity. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Accordingly, claims 19-20 are also rejected under 35 U.S.C. § 101.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the claim objection(s) and claim rejection(s) under 35 U.S.C. 101 as set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of Leger US20200254901(A1) teaches the source of electrical energy management module of a hybrid or an electric vehicle comprising several containers, each container including at least one source of electrical energy connected to the traction system  of said vehicle, wherein said source of electrical energy management module includes: means of analysis that are configured to obtain the state of charge of each source of electrical energy of a vehicle; means of selecting at least one source of electrical energy intended for the traction of a vehicle, wherein said selection is made so that the electric power is drawn off as a priority from the source of electrical energy of the container to be delivered next by said vehicle if the state of charge of this source of electrical energy is sufficient.
In regard to independent claims 1, 11 and 19, Leger taken either individually or in combination with other prior art of record fails to teach or render obvious generating a machine learning model to predict energy usage of a transport vehicle in performing a planned product transport event, including transporting one or more transport containers containing the product, and to determine physical size and type of energy source for inclusion in a transport container of the one or more transport containers to be transported by the transport vehicle; analyzing by the one or more processors the data and predicting, using the machine learning model, the energy usage of the transport vehicle in performing the planned transport event, including transporting the one or more transport containers; determining, by the one or more processors, using the machine learning model, and based at least in part on the predicted energy usage, a physical size and type of energy source for a transport container of the one or more transport containers to be transported by the transport vehicle, the physical size and type of energy source being one physical size and type of energy source of a plurality of physical sizes and types of energy sources configured for integration into the transport container; and determining, by the one or more processors, whether the transport vehicle is to proceed with the planned transport event of transporting the one or more transport containers, the determining whether to proceed being based, at least in part, on the one or more processors determining that the energy source of the determined energy source size and type is integrated within the transport container, the integrated energy source being adapted in the container to contribute energy to the transport vehicle with the transport container positioned within the transport vehicle for transport.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667